Appeal from a judgment of the Supreme Court (Fer-reira, J.), entered January 8, 2016 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a July 2014 determination of the Board of Parole denying his request for parole release. Supreme Court dismissed the petition and petitioner appeals. This Court has confirmed that petitioner reappeared before the Board in January 2017 at which time he was again denied parole release. As such, the appeal is moot and, as the narrow exception to the mootness doctrine is inapplicable, it must be dismissed (see Matter of Walker v Annucci, 138 AD3d 1334, 1334 [2016]).
Garry, J.P., Lynch, Devine, Clark and Mulvey, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.